Citation Nr: 0819013	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-22 263	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for membranous 
glomerulonephritis.  


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from November 1978 to 
June 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

This case was remanded by the Board in November 2005 for 
additional development.  


FINDING OF FACT

The veteran does not have membranous glomerulonephritis that 
is related to his military service or to service-connected 
disability.


CONCLUSION OF LAW

The veteran does not have membranous glomerulonephritis that 
is the result of disease or injury incurred in or aggravated 
during active military service, or that is secondary to his 
service-connected left shoulder disability.  38 U.S.C.A. 
§§ 1101, 1131, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.310 (2007); 38 C.F.R. § 3.310 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004); see also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in 
September 2003, November 2005, and March 2006.  (Although the 
complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
veteran's behalf.  The veteran was apprised of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The RO also provided a statement of the 
case (SOC) and two supplemental statements of the case 
(SSOCs) reporting the results of its reviews of the issues on 
appeal and the text of the relevant portions of the VA 
regulations.  

Regarding VA's duty to assist, the RO obtained the veteran's 
service medical records (SMRs), and post-service medical 
records, and secured examinations in furtherance of his 
claim.  VA has no duty to inform or assist that was unmet.

The record shows that the veteran was admitted to an 
emergency room in April 2003 with complaints of a sharp pain 
in the side, cough, and shortness of breath.  Urinalysis 
revealed hyaline casts and granular casts corresponding to 
tubular interstitial nephritis and/or glomerulonephritis.  
Ibuprofen, a non-steroidal anti-inflammatory drug (NSAID), 
which the veteran had been taking for some time to relieve 
pain resulting from a service-connected shoulder disability, 
was discontinued.  Ultrasound revealed a normal bladder and 
kidney.  A pathology report revealed glomerulonephritis 
(Stage III), and platelet and fibrin deposition in capillary.  
The veteran was discharged to home with instructions to avoid 
NSAIDs.  

The veteran contends that his currently diagnosed membranous 
glomerulonephritis was caused by his having taken ibuprofen 
for more than 10 years to relieve the pain of his service-
connected left shoulder disability.  This theory was 
suggested by a private physician, Dr. F.C., in a letter dated 
in February 2004, which stated that the veteran's "kidney 
biopsy showed glomerusclerosis [sic] which may be related to 
long term use of ibuprofen."  

An August 2003 VA examiner diagnosed the veteran with 
membranous glomerulonephritis, but concluded that this was an 
immune disorder, and was not related to his treatment with 
Motrin (ibuprofen) for his service-connected shoulder pain.  

The veteran underwent another VA examination in February 
2007.  This examiner , a staff physician in the nephrology 
department of a VA Medical Center, noted the veteran's 
relevant medical history, and noted that he had reviewed the 
veteran's file and examined the veteran.  Review of the 
records revealed the discontinuance of ibuprofen in the 
course of the veteran's April 2003 treatment, that the 
nephritic syndrome was managed with two other drugs, and that 
the veteran's nephritic syndrome slowly resolved and had been 
in remission since 2006.  The examiner noted that the use of 
NSAIDs can be associated with the development of interstitial 
nephritis and nephritic syndrome, but that this typically 
occurs in elderly patients.  The examiner also noted that the 
kidney biopsy clearly showed characteristic changes of 
membranous glomerulonephritis.  The examiner opined that 
membranous glomerulonephritis is rarely associated with NSAID 
use.  The examiner concluded that the cause of the veteran's 
membranous glomerulonephritis was unknown, but was less than 
likely as not associated with his NSAID use.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303.  
Service connection may also be granted for any injury or 
disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Certain chronic diseases, 
including nephritis, may be presumptively service connected 
if they become manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Disability that is proximately due to or the result of a 
service-connected disease or injury is considered service 
connected, and when thus established, this secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310(a).  In this regard, the Board notes that 
there has been an amendment to the provisions of 38 C.F.R. 
§ 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The 
amendment sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen v. Brown, 7 Vet. App. 439 (1995), it 
was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
service connection based on aggravation may be made.  This 
had not been VA's practice, which strongly suggests that the 
recent change amounts to a substantive change in the 
regulation.  Given what appear to be substantive changes, and 
because the veteran's claim was pending before the regulatory 
change was made, the Board will consider the version of 
38 C.F.R. § 3.310 in effect before the change, which version 
favors the claimant.  

Here, there is there is medical evidence of a current 
disability, but no evidence of any chronic kidney disease 
during the veteran's period of active military duty, and no 
medical evidence of a nexus between the current disability 
and the veteran's military service.  There is also no 
evidence of any chronic kidney disease within the one-year 
presumptive period.  Service connection for membranous 
glomerulonephritis on a direct or presumptive basis therefore 
is not warranted.  

As noted, however, the veteran contends that his membranous 
glomerulonephritis is secondary to the ibuprofen he had been 
taking for treatment of pain related to his service-connected 
shoulder disability.  In support of this argument the veteran 
has offered the March 2004 letter from Dr. F. C., stating 
that the veteran's glomerulonephritis "may be" related to 
long term use of ibuprofen.  The Board finds, however, that 
Dr. C.'s opinion is not probative because it is speculative 
and unsupported by any rationale or explanation.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) (by using the term 
"could," without supporting clinical data or other 
rationale, doctor's opinion simply was too speculative to 
provide the degree of certainty required for medical 
opinion).  

The Board finds the two opinions given by the physicians who 
examined the veteran in August 2003 and February 2007 are 
more probative than Dr. C.'s opinion.  The August 2003 
examiner found that the veteran's membranous 
glomerulonephritis was an immune disorder that is not related 
to his moderate use of Motrin for his shoulder.  While this 
examiner also failed to provide a rationale for his opinion, 
that opinion was expressed in non-speculative terms.  

More significant is the February 2007 opinion by a 
nephrologist who noted that the use of NSAIDs can be 
associated with the development of interstitial nephritis and 
nephritic syndrome, but that this typically occurs in elderly 
patients.  While this examiner noted that the veteran's 
membranous glomerulonephritis was idiopathic, i.e., of 
unknown origin, he noted that, in general, membranous 
glomerulonephritis is rarely associated with NSAID use.  The 
examiner therefore concluded that the cause of the veteran's 
membranous glomerulonephritis was less likely as not 
associated with his NSAID use.  The Board finds that the 
February 2007 examiner's opinion, provided as it was with a 
rationale, is more probative that the March 2004 letter from 
Dr. C., who could only speculate that the veteran's 
glomerulonephritis "may be" related to long-term use of 
ibuprofen.  

As for whether there might have been any chronic worsening 
due to ibuprofen use, the Board notes that, once diagnosed 
and treated, the veteran's glomerulonephritis improved, which 
is evidence of his not experiencing any chronic worsening due 
to use of NSAIDs for shoulder pain.

The Board acknowledges the veteran's contention that his 
diagnosed membranous glomerulonephritis is related to his use 
of ibuprofen in connection with his service-connected 
shoulder disability.  However, there is no evidence of record 
showing that the veteran has the specialized medical 
education, training, and experience necessary to render 
competent medical opinion as to the etiology of this 
disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a)(1) (2007).  Consequently, the veteran's 
own assertions as to the etiology of his membranous 
glomerulonephritis have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against this service connection claim.  The 
veteran's current membranous glomerulonephritis is not 
traceable to disease or injury incurred in or aggravated 
during active military service; nor is it a result of the 
pain medication he has taken for the pain associated with his 
service-connected shoulder disability.  


ORDER

Entitlement to service connection for membranous 
glomerulonephritis is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


